174 S.E.2d 68 (1970)
William Thomas ROUSE, Jr. by his Next Friend, Helen J. Rouse
v.
Paul Richard HUFFMAN.
No. 704SC183.
Court of Appeals of North Carolina.
May 27, 1970.
*69 Joseph C. Olschner, Jacksonville, for plaintiff appellant.
E. W. Summersill, Jacksonville, for defendant appellee.
HEDRICK, Judge.
The appellant in this case brings forward several assignments of error. His first contention is that the court below committed prejudicial error in allowing the defendant to testify that he had not been involved in any previous accidents. The record shows that the defendant, while on the stand and being examined by his own attorney, was asked if he had ever had an accident before the one which led to the present case. The attorney for the plaintiff objected and the court overruled the objection and allowed the defendant to answer the question. The defendant replied that he had never been involved in an accident prior to this.
It is the general rule that evidence that either party to an automobile accident, in which the injury sued for was sustained, had been a party to a similar accident prior to the one upon which the suit was based is inadmissible on the issue of negligence. 11 Blashfield, Automobile Law and Practice, Relevancy and MaterialityOperation of Vehicles, § 425.1; Annotation: "Admissibility, in civil motor vehicle accident case, of evidence that driver was or was not involved in previous accidents." 20 A.L.R. 2d 1210 et seq., and supplemental decisions. North Carolina is in accord with this general rule. In Karpf v. Adams and Runyon v. Adams, 237 N.C. 106, 74 S.E.2d 325 (1953), the North Carolina Supreme Court stated: "As a general rule, evidence of other accidents or occurrences is not competent and should not be admitted." "Conversely, it is also generally held that evidence that a driver has not been involved in any prior accidents is not competent as to the issue of the driver's negligence in the accident in question." 8 Am.Jur.2d Automobiles and Highway Traffic, § 943; cf. Mason v. Gillikin, 256 N.C. 527, 124 S.E.2d 537 (1962).
The admission of the evidence in the present case that the defendant had not been involved in any prior accidents of a similar nature was prejudicial error entitling the plaintiff to a new trial. Since the plaintiff is awarded a new trial it is unnecessary to discuss questions raised by the plaintiff's other assignments of error.
New trial.
BROCK and BRITT, JJ., concur.